


       81,7('67$7(6%$1.5837&<&2857                        
       ',675,&72)1(:-(56(<                                 
                                                              
       Caption in Compliance with D.N.J. LBR 9004-1(b)        
                                                             
        Bernstein-Burkley, P.C.
                                                             
        Keri P. Ebeck, Esquire
                                                             
        NJ Bar No. 262092017
                                                             
        kebeck@bernsteinlaw.com                               
        Suite 2200, Gulf Tower                                
        Pittsburgh, PA 15219                                                                     18-34018-JNP
                                                              &DVH1RBBBBBBBBBBBBBBBBBBBB
        (412) 456-8112                                        
                                                                                                      13
                                                              &KDSWHUBBBBBBBBBBBBBBBBBBBB

                                                              
       ,Q5H                                                $GY1RBBBBBBBBBBBBBBBBBBBB
       ANTHONY R BROOKS, JR.
                                                                                                April 23, 2019
                                                              +HDULQJ'DWHBBBBBBBBBBBBBBBBBBBB
       SHERIE N BROOKS                                        
                   Debtors,                                                                       Poslusny
                                                              -XGJHBBBBBBBBBBBBBBBBBBBB
                                                              
                                        

                                        CERTIFICATION OF SERVICE

     ,BBBBBBBBBBBBBBBBBBBBBBBBBBBB
           Keri P. Ebeck

               ‫܆‬UHSUHVHQWBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBLQWKLVPDWWHU
                              Regional Acceptance Corporation

                ‫܆‬DPWKHVHFUHWDU\SDUDOHJDOIRUBBBBBBBBBBBBBBBBBBBBBBBBBBBZKRUHSUHVHQWV
                BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBLQWKLVPDWWHU

                ‫܆‬DPWKHBBBBBBBBBBBBBBBBBBBBBBLQWKLVFDVHDQGDPUHSUHVHQWLQJP\VHOI


           2QBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                           March 29, 2019       ,VHQWDFRS\RIWKHIROORZLQJSOHDGLQJVDQGRUGRFXPHQWV
                WRWKHSDUWLHVOLVWHGLQWKHFKDUWEHORZ
                Doc 23 Order Granting Relief from Stay re: 2014 Chrysler 300 Sedan 4D AWD 3.6L V6,
                VIN# 2C3CCARG6EH143245
                
                
           ,FHUWLI\XQGHUSHQDOW\RISHUMXU\WKDWWKHDERYHGRFXPHQWVZHUHVHQWXVLQJWKHPRGHRIVHUYLFH
                LQGLFDWHG
    
    'DWH BBBBBBBBBBBBBBBBBBBBBBB
            April 24, 2019                                   /s/ Keri P. Ebeck
                                                              BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                           6LJQDWXUH
    

        Name and Address of Party Served         Relationship of                Mode of Service
                                                Party to the Case
        
        Anthony  R Brooks, Jr. &              
                                              Debtor                ‫܆‬+DQGGHOLYHUHG
        Sherie N Brooks
                                                                    ‫܆‬5HJXODUPDLO
        712 Sherwood Drive
        Williamstown, NJ 08094                                      ‫&܆‬HUWLILHGPDLO55
                                                                    ‫(܆‬PDLO
                                                                    ‫܆‬1RWLFHRI(OHFWURQLF)LOLQJ 1() 
                                                                    ‫܆‬2WKHUBBBBBBBBBBBBBBBBBBBBB
                                                                     DVDXWKRUL]HGE\WKHFRXUW 
        
        Brad  J. Sadek                        
                                              Debtor's Counsel      ‫܆‬+DQGGHOLYHUHG
        Sadek and Cooper
        1315 Walnut Street                                          ‫܆‬5HJXODUPDLO
        Suite 502                                                   ‫&܆‬HUWLILHGPDLO55
        Philadelphia, PA 19107
                                                                    ‫(܆‬PDLO
                                                                    ‫܆‬1RWLFHRI(OHFWURQLF)LOLQJ 1() 
                                                                    ‫܆‬2WKHUBBBBBBBBBBBBBBBBBBBBB
                                                                     DVDXWKRUL]HGE\WKHFRXUW 
        
        Isabel C. Balboa                      
                                              Trustee               ‫܆‬+DQGGHOLYHUHG
        Cherry Tree Corporate Center
        535 Route 38 - Suite 580                                    ‫܆‬5HJXODUPDLO
        Cherry Hill, NJ 08002                                       ‫&܆‬HUWLILHGPDLO55
                                                                    ‫(܆‬PDLO
                                                                    ‫܆‬1RWLFHRI(OHFWURQLF)LOLQJ 1() 
                                                                    ‫܆‬2WKHUBBBBBBBBBBBBBBBBBBBBB
                                                                     DVDXWKRUL]HGE\WKHFRXUW 
        
        Office of the United States Trustee   
                                              Trustee               ‫܆‬+DQGGHOLYHUHG
        One Newark Center Suite 2100
        Newark, NJ 07102                                            ‫܆‬5HJXODUPDLO
                                                                    ‫&܆‬HUWLILHGPDLO55
                                                                    ‫(܆‬PDLO
                                                                    ‫܆‬1RWLFHRI(OHFWURQLF)LOLQJ 1() 
                                                                    ‫܆‬2WKHUBBBBBBBBBBBBBBBBBBBBB
                                                                     DVDXWKRUL]HGE\WKHFRXUW 
                                                                    

                                                       
